Citation Nr: 1027207	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-21 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus.

2.  Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1961 to January 
1966.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 decision of the RO that, in pertinent 
part, denied a disability rating in excess of 20 percent for 
service-connected diabetes mellitus; and denied service 
connection for hypertension.  The Veteran timely appealed.

In June 2010, the Veteran and his wife testified during a hearing 
before the undersigned at the RO.

The Court has recently held that a request for a TDIU, whether 
expressly raised by the Veteran or reasonably raised by the 
record, is not a separate "claim" for benefits, but rather, can 
be part of a claim for increased compensation.  Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  Because the issue of 
entitlement to a TDIU had been adjudicated by the RO in March 
2007 and the Veteran did not appeal, the Board finds it 
unnecessary to remand that matter for further action.

The issue of service connection for status-post double by-
pass surgery/ischemic heart disease, claimed as due to 
exposure to herbicides, has been raised by the record 
(June 2010), but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  




FINDINGS OF FACT

1.  The Veteran's diabetes mellitus has been treated with insulin 
and a restricted diet, but has not required restriction or 
regulation of activities.

2.  Hypertension was first demonstrated many years after service 
and is not related to a disease or injury during active service; 
and is not due to or aggravated by a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.119, 
Diagnostic Code 7913 (2009).

2.  Hypertension was not incurred or aggravated in service; and 
is not proximately due to, or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through December 2006 and March 2009 letters, the RO notified the 
Veteran of elements of service connection, the evidence needed to 
establish each element, and evidence of increased disability.  
These documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the December 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established. Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

A decision by the United States Court of Appeals for the Federal 
Circuit has addressed the amount of notice required for increased 
rating claims, essentially stating that general notice is 
adequate and notice need not be tailored to each specific 
Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd sub nom. Vazquez-Flores v. Shinseki, Nos. 2008-7150, 2008-
7115 (Fed. Cir. Sept. 4, 2009).

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an agency 
of original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment records and outpatient treatment 
records, and has arranged for VA examinations in connection with 
the claims on appeal, reports of which are of record.  The 
Veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Increased Disability Evaluation

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making disability 
evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. § 4.1.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Service connection has been established for diabetes mellitus, 
effective July 11, 2002.  The RO has evaluated the disability 
under 38 C.F.R. § 4.119, Diagnostic Code 7913, as 20 percent 
disabling. 

Pursuant to Diagnostic Code 7913, a 20 percent rating is assigned 
for diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet.  A rating of 40 
percent is assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
evaluation is for application when diabetes mellitus requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent evaluation 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 3 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength or 
complications that would be compensable if separately evaluated.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).  

Private treatment records, dated in January 2006, reflect that 
the Veteran took daily medications for his diabetes mellitus.  
The Veteran was encouraged to stay physically active and to stay 
on a diabetic diet. 

During a VA examination in November 2006, the Veteran reported 
that his diabetes mellitus was discovered on a routine 
examination several years earlier when elevated blood sugar was 
noted.  The Veteran self-monitored his blood sugar, reporting 90s 
in the fasting state and the low 200s after meals, and returning 
to the 90s about three hours later.  He reported some tingling of 
the fingers and toes, and some decreased sensory.  Optometry 
examination last year revealed no finding of diabetic retinal 
disease, and the Veteran has never had ketoacidosis or 
hypoglycemia.  The Veteran denied any restrictions in his job 
ability.

Diabetic foot examination was normal, with no skin lesions noted, 
and normal response to monofilament testing.  Vital signs were 
abnormal with elevated blood pressures in three positions.  The 
Veteran had fully unrestricted motion of all major joints.  The 
diagnosis was diabetes mellitus Type II on oral agents in good 
control.
     
The Veteran underwent another VA examination in September 2009.  
He reported taken the same medications, but that the dosages were 
increased.  He also indicated that he was now on a diet, but had 
not lost weight.  The examiner reviewed the Veteran's medical 
history, and noted the Veteran was instructed to follow a 
restricted or special diet.  The Veteran was not restricted in 
his ability to perform strenuous activities.  Examination 
revealed skin abnormalities.  Early diabetic nephropathy was 
diagnosed.

In December 2009, the Veteran's treating physician noted some 
slight improvement from last time, and requested that the Veteran 
continue the same medications for diabetes mellitus.

Records show that the Veteran was hospitalized in May 2010 for 
symptoms of a heart attack; and underwent a left heart 
catheterization, selective coronary angiography, and a coronary 
artery bypass.  While no symptoms of diabetes mellitus were noted 
at the time, the Veteran's medications were stopped and insulin 
injections began.  

In June 2010, the Veteran's wife testified that they were not 
told to avoid strenuous activities because of diabetes mellitus.
  
While the Veteran has indicated that he was restricted in 
performing activities, none of his treatment reports includes a 
recommendation that the Veteran regulate his activities in order 
to treat his diabetes mellitus, so as to warrant an increased 
evaluation.  "Regulation of activities" has been defined as the 
situation where the Veteran has been prescribed or advised to 
avoid strenuous occupational and recreational activities.  61 
Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of 
activities," as used by VA in DC 7913).  Medical evidence is 
required to show that occupational and recreational activities 
have been restricted. Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007).

The evidence shows that the Veteran's diabetes mellitus requires 
insulin and a restricted diet.  Thus, in the absence of medical 
evidence that the Veteran's diabetes mellitus requires regulation 
of activities, the preponderance of the evidence is against 
awarding an evaluation in excess of 20 percent.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2009).

There is no showing that the Veteran's service-connected diabetes 
mellitus has resulted in so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disability has 
not been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular standards.  
The Veteran is not currently working, and there is no evidence of 
recent hospitalizations for diabetes mellitus.  

In the absence of evidence of any of the factors outlined above, 
the criteria for referral for consideration of an extraschedular 
rating have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

III.  Service Connection

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 
1131.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the Veteran's 
entry report no defects.

The Veteran does not claim and the record does not show that 
hypertension was present in service, manifested to a compensable 
degree within the first post service year, or that hypertension 
is otherwise related to active duty.  The Veteran contends that 
service connection for hypertension is warranted on the basis 
that his disability is proximately due to or a result of his 
service-connected diabetes mellitus.

Service connection is in effect for diabetes mellitus, evaluated 
as 20 percent disabling.

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

During the pendency of this appeal, there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Since this regulation change 
incorporates the provisions of Allen, case law which had already 
been followed, there is no prejudice to the Veteran applying the 
new or old regulation.

Private treatment records show that the Veteran underwent 
treatment for hypertension in August 1996.  His treating 
physician noted the Veteran's blood pressure was not controlled 
at all, at 192/112.  Additional blood pressure medications were 
prescribed.  Laboratory testing also documented a glucose level 
of 107, at that time, and within the expected range (70 to 110).

Private treatment records show that the Veteran's hypertension 
was still not adequately controlled in September 1997.  In August 
1998, the Veteran reported that he had lost 411/2 pounds; his blood 
pressure had improved.  The Veteran's physician noted that recent 
laboratory testing showed a marked increase in the Veteran's 
blood sugar, at greater than 400, and which probably explained 
the Veteran's weight loss.  The assessment was new onset of 
diabetes mellitus.

During a November 2006 VA examination, the Veteran reported that 
he recently retired from teaching as an associate professor in 
electronics, because the stress of the job and long hours made it 
difficult for him to control his blood pressure and blood sugar.  
The Veteran reported the onset of diabetes mellitus approximately 
five years earlier when discovered on a routine examination.  He 
reported his blood pressure was also noted on that examination; 
he was started on medications.  Following examination, the 
diagnoses were diabetes mellitus Type 2 on oral agents in good 
control; and hypertension, poorly controlled.  Based on the 
examination and the Veteran's reported history, the examiner 
opined that it was less likely as not that diabetes mellitus was 
the cause of the Veteran's hypertension.  In support of the 
opinion, the examiner noted that the Veteran's hypertension and 
diabetes mellitus were diagnosed at the same time some five years 
ago, and that the Veteran then and now evidenced normal renal 
function.

The Veteran underwent another VA examination in September 2009.  
The examiner reviewed the Veteran's medical history; and noted 
the onset of hypertension in 1998, and the onset of diabetes 
mellitus in 1999.  Following examination of the Veteran, the 
examiner opined that the Veteran's hypertension was not a 
complication of diabetes mellitus; and that the Veteran's 
hypertension was neither worsened nor increased by the Veteran's 
diabetes mellitus.  In support of the opinion, the examiner 
commented that the Veteran's hypertension preceded the diagnosis 
of diabetes mellitus by several years; and no evidence of 
permanent aggravation was found.  The Veteran's blood pressure 
remained stable for several years.

In June 2010, the Veteran testified that he was not tested for 
diabetes mellitus until later, and that both the hypertension and 
diabetes mellitus seem to have worsened.

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent 
to testify on factual matters of which he has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the September 2009 examiner's opinion to be 
probative on the questions of causation and aggravation.  The 
examiner noted the onset of hypertension preceding diabetes 
mellitus, as shown by private treatment records; and the lack of 
evidence of permanent aggravation.  The VA opinion appears 
accurate, and is fully articulated and contains sound reasoning.  
There is no opinion to the contrary.  The November 2006 VA 
examiner's opinion also concludes that hypertension does not owe 
its etiology to diabetes mellitus and cites to the fact that the 
Veteran retains normal renal function.  

While the Veteran is competent to offer statements of first-hand 
knowledge that he suffered both diabetes mellitus and 
hypertension post-service, as a lay person he is not competent 
generally to render a probative opinion on a medical matter, such 
as the onset of diabetes mellitus or of medical diagnosis or 
causation.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  
In fact, the Veteran's statements about diabetes mellitus and 
hypertension incurring simultaneously are contradicted by the 
clinical record, including laboratory test results.  Hypertension 
is not a disease readily observable by even trained clinicians 
without medical testing, including blood pressure readings.   

Here, the competent evidence weighs against a finding that the 
Veteran's hypertension is proximately due to or the result of 
diabetes mellitus; or that the Veteran's hypertension was 
aggravated by diabetes mellitus.

A clear preponderance of the evidence is against the Veteran's 
claim for service connection for hypertension, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

An increased rating for diabetes mellitus is denied.

Service connection for hypertension is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


